FILED
                             NOT FOR PUBLICATION                            JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10607

                Plaintiff - Appellee,            D.C. No. 4:10-cr-02848-JGZ

  v.
                                                 MEMORANDUM *
MARTIN ESTRELLA-ROMERO,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Marvin E. Aspen, District Judge, Presiding **

                           Submitted December 19, 2012 ***

Before:         GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Martin Estrella-Romero appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable Marvin E. Aspen, Senior United States District Judge
for the Northern District of Illinois, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
re-entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Estrella-Romero contends that his sentence is substantively unreasonable in

light of the age of his prior drug trafficking offense and because the district court

gave undue weight to the length of the sentence imposed for that offense. The

district court did not abuse its discretion in imposing Estrella-Romero’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The district court acknowledged

that Estrella-Romero had not committed any non-immigration offenses since his

drug trafficking conviction and varied downward from the Guidelines range by 15

months. The below-Guidelines sentence is substantively reasonable in light of the

18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances. See

id. Furthermore, the district court’s discussion of the length of Estrella-Romero’s

prior sentence reflected proper concern for deterrence and Estrella-Romero’s lack

of respect for the law.

      AFFIRMED.




                                           2                                     11-10607